Ex - 21.1 Subsidiaries of the Registrant Jurisdiction of Name Incorporation Array Connector Corporation Florida Bel Components Ltd. Hong Kong Bel Connector Inc. Delaware Bel Fuse (Macao Commerical Offshore) Limited Macao Bel Fuse Delaware Inc. Delaware Bel Fuse Europe Ltd. England and Wales Bel Fuse Limited Hong Kong Bel Power (Hangzhou) Co. Ltd. PRC Bel Power Europe S.r.l. Italy Bel Power Inc. Massachusetts Bel Sales (Hong Kong) Ltd. Hong Kong Bel Stewart GmbH Germany Bel Stewart s.r.o. Czech Republic Bel Transformer Inc. Delaware Bel Ventures Inc. Delaware Cinch Connectors de Mexico, S.A. de C.V. Mexico Cinch Connectors Limited England and Wales Cinch Connectors, Inc. Delaware Dongguan Transpower Electric Products Co., Ltd. PRC Fibreco Ltd. England and Wales Gigacom Interconnect AB Sweden Shireoaks Worksop Holdings Ltd. England and Wales Signal Dominicana, S.R.L. Dominican Republic Stewart Connector Systems de Mexico, S.A. de C.V. Mexico TP II B.V. Netherlands TP III B.V. Netherlands Transpower Cooperatief U.A. Netherlands Transpower Technologies (HK) Limited Hong Kong TRP Connector B.V. Netherlands TRP Connector Limited Macao TRP International* PRC Winsonko (Guangxi Pingguo) Electron Co., Ltd. PRC * TRP International is a China Business Trust
